Case 3:17-cv-00101-RDM Document 511-25 Filed 07/16/20 Page 1 of 10




            EXHIBIT 25
Case 3:17-cv-00101-RDM Document 511-25 Filed 07/16/20 Page 2 of 10
                                                              Exhibit 25




                     In the Matter of:

       CFPB v. Navient Corporation, et al.

                       June 8, 2018
                     Patricia Peterson




                Condensed Transcript with Word Index




                 For The Record, Inc.
    (301) 870-8025 - www.ftrinc.net - (800) 921-5555
            Case 3:17-cv-00101-RDM Document 511-25 Filed 07/16/20 Page 3 of 10
                                                          Peterson
CFPB v. Navient Corporation, et al.                                                                              6/8/2018
                                                           93                                                              95
  1      A. I don't know if there were specific to this           1   reason, or maybe because they no longer qualify for the
  2   letter at this point in time, but over time, there has      2   program.
  3   been a review. I believe we've talked a little bit          3      Q. So, just so I understand, when a consumer
  4   about a company coming in and helping us look at how to     4   doesn't renew, does the company have some way of telling
  5   make our letters more -- simplify our letters, and that     5   whether the consumer has made an affirmative choice that
  6   was a process of looking at where we could make the         6   they don't want to renew, they don't want to be in an
  7   messaging more clear to the customers. So there's that      7   IBR program -- or IDR program anymore, versus them just
  8   process that's been in place.                               8   not understanding the steps that they have to take to
  9         We do take customer feedback, so if things            9   renew, or not wanting to complete those steps?
 10   aren't happening, we could modify letters. I think what    10      A. I don't know how we would know that at this
 11   I was describing earlier the different ways that we        11   point, because -- so no, I don't know that we have
 12   could get requests, and one of those requests could come   12   anything that would point to which of those it would be.
 13   through because we feel like we needed to clarify          13      Q. Has Navient Solutions ever tried to test whether
 14   something within the letter.                               14   recertification rates go up or down based on how a
 15      Q. What was the outside company that did testing of     15   recertification letter is drafted?
 16   different letters?                                         16      A. We have made many changes over the period here
 17      A. Seigal & Gale was the consultant that we used to     17   with the letters. We've inserted new letters into the
 18   help us rewrite our letters and put them in a new          18   mix. We have changed and simplified the letter based on
 19   format.                                                    19   some Seigal & Gale and other processes. We've done
 20      Q. Any other outside entities that did that work?       20   outreach. The Department of Education has tested
 21      A. Not that I'm aware of.                               21   different outreach methods. We've, you know, inserted
 22      Q. Did the company look at recertification rates to     22   email communication into the mix that's not necessarily
 23   make any sort of determination as to whether this letter   23   required.
 24   was effective?                                             24         So there has been lots of things to test that to
 25      A. We look at -- we have looked at recertification      25   see if we can increase the certification --


                                                           94                                                              96
  1   rates, and we have adjusted processes to try and make       1   recertification rate. And we, inclusive of things the
  2   it -- those recertification rates go up, but one thing      2   Department of Education is doing, press, website, you
  3   about -- that we've learned in every -- that the data       3   know, notifications to customers.
  4   continues to point that not every customer wants to         4      Q. Why did the company retain Seigal & Gail?
  5   renew. So even though we may see recertification rates      5      A. We originally retained Seigal & Gail as part of
  6   maybe are low in some standards, we wouldn't necessarily    6   the company split, when we were splitting from Sallie
  7   say that all of those customers may want to recertify.      7   Mae, to create some communication that would make it
  8          So I don't know that we are in any position to       8   very clear to our customers what that meant to them. We
  9   be able to say what's a good number or not, because of      9   liked what they did with that process and we decided to
 10   the individual factors that go into whether a customer     10   keep them and to have them help us simplify our
 11   chooses to recertify or not.                               11   correspondence. And so that's the engagement that we
 12       Q. And when you say the data show that certain         12   did with them after the split.
 13   customers don't want to renew or recertify, what data      13      Q. Was there any particular reason the company
 14   are you referring to?                                      14   determined that it needed an outside entity to review
 15       A. Well, holistically, we look at the whole process    15   its correspondence?
 16   of recertification, or if a customer that's been in an     16         MR. PAIKIN: Object to form.
 17   income-driven repayment program, that is still in an       17         THE WITNESS: I don't know the background on
 18   income-driven repayment program 12, 18, 24, three years    18   what went into that decision, other than there's
 19   later, and what we find in that data is that the number    19   hundreds of letters, and so looking at an outside --
 20   is not the same as what it was that started. So factors    20   much of the same reason we would bring consultants in
 21   change with that, that we don't have information on to     21   for other processes, this is another outsider that's an
 22   say why the customer chooses not to recertify. Even        22   expert in customer correspondence to help us figure out
 23   though they have been given correspondence and given the   23   the best way to communicate with our customers.
 24   opportunities and the outreach, they choose not to,        24         BY MR. JABBOUR:
 25   maybe because they don't like the program for some         25      Q. Do you know if the Department of Education ever


                                                                                                        24 (Pages 93 to 96)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
            Case 3:17-cv-00101-RDM Document 511-25 Filed 07/16/20 Page 4 of 10
                                                          Peterson
CFPB v. Navient Corporation, et al.                                                                              6/8/2018
                                                          101                                                             103
  1   get that information.                                       1      A. As far as a testing control that was put in
  2         BY MR. JABBOUR:                                       2   place, I don't believe we did only a partial test. We
  3      Q. For what other types of correspondence would the      3   put wrappers in place at the same time we also made
  4   general wrapper or generic wrapper be used?                 4   other changes, and there were a lot of other
  5      A. This generic wrapper was our -- was used almost       5   communications that were going out to customers. So I
  6   for every email until approximately -- we started making    6   don't know that there is 100 percent confidence that a
  7   changes to wrappers in the 20 -- roughly 2014, 2015         7   new wrapper or the change in wrapper is the single cause
  8   period. Prior to that time, we actually had policy that     8   of an increase in recertification rates, because many
  9   did not allow us to put information into the body of our    9   other things were going on at the same time.
 10   email, and that was based off of privacy. So we were       10      Q. Okay, so the company did see an increase in
 11   concerned our information security was trying to protect   11   recertification rates around the time that the specific
 12   the privacy of our customers by not putting too much       12   wrapper on Exhibit 7 was used. Is that right?
 13   private information into the body of the email in case     13         MR. PAIKIN: Object to form.
 14   that email doesn't belong to our customer. So that         14         THE WITNESS: There was an increase, but again,
 15   policy was not changed until the 2014, 2015 timeline,      15   this wasn't the only change that was made. At the same
 16   and then at that point in time, we started updating our    16   time, we were also -- the body of the letter itself was
 17   email wrappers to include more specific information.       17   changed. We also had the Department of Education was
 18      Q. Do you know of any specific wrapper that was         18   sending out communication to customers directly about
 19   used prior to 2014?                                        19   their recertification, and there was a lot of
 20      A. I don't -- I don't have that memorized at all.       20   communication being sent to customers through, you know,
 21   I'm sorry, I don't know.                                   21   just general outreach, meaning in the media, and
 22      Q. Rather than giving a specific example, do you        22   different Department of Education notifications to let
 23   know if a specific wrapper was ever used prior to 2014?    23   customers know.
 24      A. I don't recall the first dates that we changed       24         So it was not the single only event that was
 25   letters, and I don't recall which was our first letter     25   happening at the point in time we put this in place.

                                                          102                                                             104
  1   to get a more specific wrapper.                             1         BY MR. JABBOUR:
  2      Q. And in 2014, why was it determined that the           2       Q. Do you know the department -- the timing of the
  3   privacy issue was no longer there, or that the specific     3   Department of Education notifications that you're
  4   wrappers could be drafted in a way to avoid the privacy     4   referring to?
  5   issue?                                                      5       A. This -- this was in the early 2015, early to
  6         MR. PAIKIN: Object to form.                           6   mid-2015.
  7         THE WITNESS: We're in a constant state of             7       Q. Do you know if the Department of Education
  8   trying to figure out the best balance between customer      8   notifications were sent to all borrowers at the same
  9   privacy and customer experience, and so with multiple       9   time, or was it tied to the borrower's recertification
 10   conversations with our information security team, a new    10   deadline?
 11   policy was drafted that would get them comfortable with    11         MR. PAIKIN: Object to form and foundation.
 12   putting a certain number of elements and then limited      12   It's also really not within the scope of the topics
 13   type of elements into the body of the email. So that       13   she's been noticed on. But if you know, you can
 14   was worked through with our information security team at   14   certainly answer.
 15   that point, and I think it's just as technology has        15         THE WITNESS: I don't know.
 16   changed and more and more people are using this form of    16         BY MR. JABBOUR:
 17   communication. Another factor that was brought in is       17       Q. You referenced earlier a conversation with the
 18   the -- our email addresses have been provided by           18   information security team within Navient Solutions
 19   customers, whether that's explicitly opted in to allow     19   concerning the privacy issues that eventually resulted
 20   us to send them communication, or provided that            20   in the company's ability to use specific wrappers. What
 21   information to us in their promissory notes.               21   prompted that conversation?
 22         BY MR. JABBOUR:                                      22       A. I don't know what prompted specifically as it
 23      Q. Has Navient Solutions ever tested the                23   relates to the wrapper conversation. I know that we
 24   effectiveness of either of the email wrappers that's       24   have been testing it out in some of our collections
 25   depicted on Exhibit 7?                                     25   areas, email as a way to communicate to customers. So


                                                                                                    26 (Pages 101 to 104)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
            Case 3:17-cv-00101-RDM Document 511-25 Filed 07/16/20 Page 5 of 10
                                                           Peterson
CFPB v. Navient Corporation, et al.                                                                               6/8/2018
                                                          113                                                             115
  1   in that may or may not have been there the whole time.      1      A. Each time the customer does call in, there's a
  2      Q. Okay. So compliance is one aspect of the              2   notation in the CLASS system. I don't know if they use
  3   progressive disciplinary plan. Is that right?               3   that notation or if they use like call -- call --
  4      A. Yes.                                                  4   inbound call reporting to determine it. I'm not sure
  5      Q. And the other aspect is performance. Is that          5   the source that our reporting team uses to get to that.
  6   right?                                                      6      Q. Has the time period by which issue resolution is
  7      A. Yes.                                                  7   judged always been five days?
  8      Q. At least in this document, there are two              8      A. I am not sure. It's generally five days, but I
  9   performance criteria, average handle of time and CSAT.      9   don't know how much it's varied over time.
 10   Is that right?                                             10      Q. And you indicated agent satisfaction is based on
 11      A. In this document, yes.                               11   a survey that customers can complete at the end of a
 12      Q. What does CSAT stand for?                            12   call. Is that right?
 13      A. Customer satisfaction.                               13      A. Yes.
 14      Q. And in parentheses after CSAT, at the top of the     14      Q. Is that a mandatory survey or an optional
 15   page, it says, "Combination of agent satisfaction plus     15   survey?
 16   issue resolution." Can you describe to me what agent       16      A. Optional survey. Meaning the customer can
 17   satisfaction means?                                        17   choose not to complete it.
 18      A. I am drawing a blank.                                18      Q. In terms of average handle time, what types of
 19      Q. What does issue resolution mean?                     19   calls are used to determine the average? Is it all
 20      A. First call resolution. So how well we did at         20   calls or is it only certain types of calls?
 21   answering the customer's question the first time that      21      A. Those are all calls that were handled by the
 22   they called. Agent satisfaction, the highest level, is     22   customers as a part of the customer service center.
 23   how well we did at -- the customer has an option to do a   23      Q. If a customer service representative hangs up on
 24   survey, so that's one of the components that's in there    24   a customer very quickly into the call, would that call
 25   as well.                                                   25   be factored into their average handle time?

                                                          114                                                             116
  1      Q. How is issue resolution determined?                   1      A. Yes. That would also be one of those violations
  2      A. Whether the customer called back again in the         2   if we saw it in our monitoring session that would skip
  3   next five days. That may have varied over time, but         3   to progressive disciplinary action as well.
  4   generally it's been about five days that they look at,      4      Q. So that would be an extremely high risk
  5   that window.                                                5   violation?
  6      Q. How is -- if the customer calls back on a             6      A. Yes.
  7   different issue within five days, is that still tracked     7      Q. Is the compliance review also looking for
  8   as an unsatisfactory issue resolution? In other words,      8   instances in which a customer service representative
  9   is the customer calling back within five days               9   transfers a call in order to keep their call time short,
 10   automatically an indicator that the issue wasn't           10   when they could have actually resolved the issue without
 11   resolved?                                                  11   transferring the call?
 12      A. For this calculation, yes, unless the customer       12        MR. PAIKIN: Object to form.
 13   just stayed within the IDR and didn't come to a            13        THE WITNESS: One of the items that they're
 14   representative, then it didn't count against them.         14   looking for on call monitoring is appropriate handling
 15      Q. Technologically, how is that determined? Is          15   of the call. So that example would have been caught in
 16   there just something automatically within the computer     16   call monitoring.
 17   system that flags if a customer reaches a representative   17        BY MR. JABBOUR:
 18   twice within a five-day period?                            18      Q. How many calls does an average customer service
 19      A. It's a report that's looking at the customer,        19   center employee handle per month?
 20   each of the customers that we talk to -- or each agent     20      A. I don't know.
 21   talked to and see if they called back again in five        21      Q. Do you know if it's more than 500?
 22   days.                                                      22      A. I don't know.
 23      Q. When you say it's a report, what do you mean by      23      Q. Who determines what an appropriate average
 24   that? Is it a document that's created? Is it a             24   handle time is?
 25   notation in the CLASS system?                              25      A. The lead of the customer service area, which I


                                                                                                     29 (Pages 113 to 116)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
            Case 3:17-cv-00101-RDM Document 511-25 Filed 07/16/20 Page 6 of 10
                                                         Peterson
CFPB v. Navient Corporation, et al.                                                                              6/8/2018
                                                         125                                                             127
  1         (Peterson Exhibit Number 10 was marked for           1   right?
  2   identification.)                                           2        MR. PAIKIN: Object to form.
  3         BY MR. JABBOUR:                                      3        THE WITNESS: Average handle time, yeah, there
  4      Q. You've been handed Exhibit 10, which is a            4   is a minimum listed here, yes.
  5   document Bates numbered NSI-019-0000112 through 197.       5        BY MR. JABBOUR:
  6   And this is a long document, so I will say I'm going to    6      Q. If you're below that minimum, does the DQ mean
  7   be asking you about what begins at page 136, which is      7   you're disqualified from getting any incentive
  8   Exhibit B.                                                 8   compensation whatsoever?
  9         MR. PAIKIN: So should she -- you're only going       9      A. Yes.
 10   to ask questions about Exhibit B? I'm just trying to      10      Q. Under the Potential payout & Costs, it indicates
 11   figure out what she should look at.                       11   that the targeted average payout is a certain amount
 12         MR. JABBOUR: Yes.                                   12   with a 60 percent participation rate. What does a 60
 13         MR. PAIKIN: So it looks like 137 to 149.            13   percent participation rate mean? Is that out of the
 14         THE WITNESS: I'm ready.                             14   universe of all customer service specialists, 60 percent
 15         MR. PAIKIN: There's a front letter you might        15   of them will get incentive compensation of some sort?
 16   just read.                                                16      A. Incentive compensation at Navient is intended to
 17         THE WITNESS: Okay.                                  17   be a supplement to their annual salary, and so we do not
 18         MR. PAIKIN: Where is Exhibit B referenced in        18   budget or plan that 100 percent of our employees will
 19   the front? Just to put it kind of in context.             19   qualify for an incentive compensation plan. So what
 20         MR. JABBOUR: Sure. I don't believe there's an       20   we're saying in this bullet is, we have -- we assume or
 21   actual reference to Exhibit B, but on page 117 of the     21   budgeted towards 60 percent of our employees will
 22   document -- I'm sorry, page 115 of the document, there    22   qualify for the incentive.
 23   is a reference to the Bates numbers that are in Exhibit   23      Q. On page 138, under Potential Benefits, it reads,
 24   B, and actually as I said that, I now see there is a      24   "Across the entire ED call center, each 1% increase in
 25   reference to Exhibit B on page 115 under Performance      25   FCR results in a 1% reduction in call volume and a

                                                         126                                                             128
  1   Measures & Goals. The first time a Bates number is         1   $100,000 reduction in annual costs ($4 cost per call.
  2   referenced, there's also reference to Exhibit B.           2   Each 5 seconds of reduced average -- AHT results in a 1%
  3         MR. PAIKIN: Okay, so maybe just give her --          3   improvement in productivity and a $100,000 reduction in
  4   just let her look at the letter. I'm just trying to        4   annual costs."
  5   expedite this.                                             5         This reference to the entire ED call center, is
  6         THE WITNESS: Okay.                                   6   that the ED call center within Navient, or some sort of
  7         BY MR. JABBOUR:                                      7   Department of Education metric?
  8      Q. Looking at page 137, this is a document that         8      A. This document is only for a Navient call center
  9   describes incentive compensation for customer service      9   employee.
 10   specialists in 2013. Is that right?                       10      Q. Do you know where these numbers are derived from
 11      A. Yes, that's what the document says.                 11   in terms of how much of a reduction or how much of a
 12         MADAM REPORTER: Could you repeat that?              12   change in FCR and AHT changes annual costs to the
 13         THE WITNESS: Yes, that's what the document          13   company?
 14   says. Sorry.                                              14      A. I don't -- didn't do the math to calculate it
 15         BY MR. JABBOUR:                                     15   out, but it would be our total number of employees that
 16      Q. Average handle call time is a component of the      16   we have, times the reduction in -- from our average talk
 17   incentive compensation for customer service specialists   17   time, times their hourly rate, times the number of calls
 18   in 2013. Is that right?                                   18   that they are going to take, an average.
 19      A. Yes.                                                19      Q. If you didn't do the analysis, how do you know
 20      Q. Under Minimum Monthly Plan Qualifiers, it           20   that is how that's calculated?
 21   indicates that you need an average handle call time if    21      A. Because I've had conversations on how it was
 22   you're a specialist I -- I'm sorry, let me rephrase.      22   calculated.
 23         For both specialists I and specialists II, your     23      Q. Okay. And who did you have those conversations
 24   average handle call time has to be below a certain        24   with?
 25   number in order to avoid the DQ category. Is that         25      A. With Brian Lanham.


                                                                                                    32 (Pages 125 to 128)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
            Case 3:17-cv-00101-RDM Document 511-25 Filed 07/16/20 Page 7 of 10
                                                          Peterson
CFPB v. Navient Corporation, et al.                                                                              6/8/2018
                                                          149                                                             151
  1      Q. Specifically if there were a flow chart about         1   not asking you if this specific document was on the KS
  2   how a customer service representative is supposed to        2   site, but is a flow chart similar -- is this a type of
  3   present repayment options to borrowers, would that be       3   document that might appear on the KnowledgeShare site?
  4   the type of document that would be on the KS site?          4       A. Yes. This specific document or a document --
  5      A. Yes, but I wouldn't -- it's unlikely that it's a      5   may not be this exact one as it's sitting here, because
  6   document that's a standalone document. There's              6   it was a draft, is in KnowledgeShare as a document -- as
  7   typically some other content that's around that             7   a reference for our customer service agents to use, but
  8   particular document or that flow chart. So additional       8   it's a part of a -- another set of information that's
  9   facts that they should consider or it's a reference tool    9   available to the customer -- or to the customer service
 10   that they can look at to understand high-level what        10   agent in KS.
 11   another process is doing.                                  11       Q. I just want to make sure I understood what you
 12      Q. Are there any specific scripts that a customer       12   said. Is it a standalone document as well as a document
 13   service center representative is supposed to use when      13   that's referenced by other documents?
 14   speaking with borrowers about repayment options?           14       A. This particular document is an embedded document
 15      A. I don't think of them as scripts, I mean, we         15   within a KnowledgeShare document. So a customer service
 16   have some very specific scripts that need to be read       16   agent would get general information and then to get to
 17   when a customer is enrolling in a specific program, like   17   this document, they are clicking on the embedded
 18   a forbearance as an example, we've got the specific        18   document to open this one up.
 19   terms and conditions, but we don't typically script our    19       Q. Is this a document that would have been -- that
 20   agents on everything that they should say, we -- our       20   was drafted by the training department?
 21   philosophy is to give them guidance on enough              21       A. Based on what Kevin has put in his email, yes,
 22   information that that leads them to a conversation with    22   and based off what the typical process is, I assume yes.
 23   the customer.                                              23       Q. When a document is added to the KS site, did you
 24         We do provide a -- a good level of understanding     24   indicate that customer service representatives are
 25   so that they know which option they should be getting      25   informed that the document has been added, or is it just

                                                          150                                                             152
  1   more information to the customer about so that they know    1   something that they'll now be able to search for and
  2   whether that option is right for the customer, but I        2   find?
  3   wouldn't consider our training material or our              3       A. We have a process that sends them a email
  4   expectations that anything is scripted.                     4   communication that there's a new document available.
  5     Q. Who leads the training department?                     5       Q. Is the new document contained within that email
  6      A. This -- for customer service right now, it's          6   communication, or they have to go to the KS site to look
  7   Patty Novrocki.                                             7   at what that new document is?
  8     Q. And how long has she been in that role?                8       A. I believe it gives them the -- each document has
  9      A. About three years.                                    9   a KS document number. I believe it gives that, I don't
 10     Q. Who was in that role before her?                      10   recall whether it also allows them to link on it -- you
 11      A. Debra Walsh.                                         11   know, click on it to get the document to open. I don't
 12     Q. Is Ms. Walsh still with the company?                  12   recall that part.
 13      A. No.                                                  13       Q. Are customer service representatives expected to
 14     Q. And how long was Ms. Walsh in that role?              14   read every new document that they get an email about?
 15      A. Five -- four more years.                             15       A. Yes.
 16        (Peterson Exhibit Number 11 was marked for            16       Q. Is there any testing that's done on the
 17   identification.)                                           17   documents to make sure that they read them?
 18        BY MR. JABBOUR:                                       18       A. The quality monitoring that happens uses
 19     Q. You have been handed Exhibit 11, which is Bates       19   documents from KS to determine whether they're following
 20   numbered NAV-00686505 through 08. And please let me        20   the procedures. So in a roundabout way, that's the
 21   know when you're ready to discuss it.                      21   testing, because if they don't follow them, then they
 22      A. (Document review.)                                   22   will get a bad quality score. That's not to say that
 23        I'm ready.                                            23   some material couldn't be tested as well, but generally
 24     Q. Okay. Looking at the page that begins -- or I'm       24   speaking, that's the way that we ensure that they follow
 25   sorry, the page that ends in Bates number 07 and 08, I'm   25   it.


                                                                                                     38 (Pages 149 to 152)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
            Case 3:17-cv-00101-RDM Document 511-25 Filed 07/16/20 Page 8 of 10
                                                          Peterson
CFPB v. Navient Corporation, et al.                                                                              6/8/2018
                                                          177                                                             179
  1   tool. If a customer service representative receives a       1   maternity leave and now they're going back to look for a
  2   call from a borrower who says that they cannot make any     2   job. So then in that case, it could be considered still
  3   payment on their federal student loan, is it correct        3   a short-term situation, and the bottom is the
  4   that this reference tool indicates that they should go      4   appropriate. If it's unemployment and they think that
  5   down the "no" path at the first decision point?             5   they are not going to be getting a job any longer, then
  6      A. I don't -- our representatives are not using          6   they would know that they should look at an income-based
  7   this as a true flow of if they say yes, then you should     7   repayment or another longer term solution.
  8   automatically go to the top or the bottom or the left or    8         BY MR. JABBOUR:
  9   the right. These are just things that they should           9      Q. Okay. Why does this reference tool depict it as
 10   consider as they're talking to the customer trying to      10   a binary choice that if a borrower can't pay some
 11   figure out what the right repayment option is for the      11   portion, they should be guided towards deferment or
 12   customer. When we ask them if they can afford to make      12   forbearance, rather than what you are describing?
 13   any sort of payment, we're trying to understand, are you   13      A. I think -- KS, where this is just an embedded
 14   in a position to pay month over month, or do you need      14   document within KS, is this particular tool or this
 15   some sort of a relief that is getting you a                15   particular document, is a part of the section if a
 16   short-term -- through a short-term bridge.                 16   borrower is having difficulty making payments. So
 17      Q. So this reference tool is not intended to be         17   within that section, it also talks about counseling the
 18   taken literally by customer service representatives?       18   customer on their situation, and this is just 100
 19      A. It is purely a guide that they can use as a          19   percent intended to be a guide.
 20   reference to try and get the right questions to help       20         There's information on the second page of this
 21   the -- guide the conversation with the customer.           21   document that explains the pros and cons of each of the
 22      Q. Okay. If I'm an agent, and I'm trying to be          22   repayment options that our agents are also taught to
 23   guided, and I literally ask that first question to the     23   understand. I mean, we're very clear in forbearance
 24   borrower, can the borrower pay some portion, and they      24   that it's not -- it's the last choice. We've got that
 25   tell me no, would it be wrong for me then to just          25   in the red in the bottom of the first page that

                                                          178                                                             180
  1   continue to follow the flow chart as is prescribed here?    1   forbearance is not the right solution, we should always
  2      A. You -- if you recall, we're not scripted at all       2   try and find a different solution before forbearance,
  3   for the customers, so by going to that next step, it's      3   but in some cases, forbearance is the only option, and
  4   almost like we're scripting them, but that's not the way    4   as we know for repayment programs, it is required for us
  5   the conversations go. What that does is it opens to the     5   to put them in another program.
  6   next question you should be thinking about is a             6      Q. Okay. So this may have been embedded, or it may
  7   deferment a better option for this customer, is it a        7   be embedded in a different document on KnowledgeShare,
  8   forbearance that we should be looking at.                   8   but when Ms. Grassi transmitted it to the Department of
  9         So that's the intention of the "no" down here is      9   Education, she characterized it as "our call center
 10   to get them thinking about what other questions they       10   guide that is used to walk borrowers through the process
 11   need to ask to understand where they should go with the    11   of understanding their options." And she said, "We
 12   next set of questions.                                     12   follow this and help them understand choice between
 13         Typically, they're -- if they can't afford to        13   moving toward forbearance as you will see."
 14   make any sort of payment, then they're in a short-term     14         So she characterized it as the guide, or our
 15   condition that's causing that, and so a deferment or       15   guide, and she didn't characterize it as a document
 16   forbearance is typically that right solution for them.     16   that's to be read in the context of other documents on
 17      Q. What if the borrower indicates that they can't       17   the KnowledgeShare site. Do you disagree with how she
 18   afford to make any payment and they have been unemployed   18   characterized it?
 19   for 13 months, this reference tool still guides the        19         MR. PAIKIN: Object to form.
 20   customer service representative to the bottom half. Is     20         THE WITNESS: No, because that's actually how I
 21   that right?                                                21   characterized it when I started talking about that this
 22         MR. PAIKIN: Object to form.                          22   is a guide. This is guiding the conversation. If you,
 23         THE WITNESS: That's where we would rely on what      23   you know, read the things that are off to the left,
 24   the customer is telling us, so they may have been          24   these are all meant to be things that the agents -- just
 25   unemployed for 13 months because they've been out on       25   a reminder, hey, make sure you understand how long the


                                                                                                     45 (Pages 177 to 180)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
            Case 3:17-cv-00101-RDM Document 511-25 Filed 07/16/20 Page 9 of 10
                                                           Peterson
CFPB v. Navient Corporation, et al.                                                                               6/8/2018
                                                          185                                                             187
  1       Q. So why is the information presented in this          1         BY MR. JABBOUR:
  2   format, if this is not how they would ever use it?          2      Q. Okay. This document would not have existed
  3       A. High level giving the -- giving a reference of       3   before the pop pad?
  4   what the end result of the pop pad may look like,           4         MR. PAIKIN: Object to form.
  5   depending on what the questions are. I mean, the one        5         THE WITNESS: Not that I'm aware of.
  6   thing at the very start of this is if a customer can        6         BY MR. JABBOUR:
  7   make a payment, that's the number one best choice we        7      Q. Who is the intended audience for this chart, if
  8   will 100 percent of the time go to. We want the             8   it's not the employees in CRS, who should instead be
  9   customer to be making their payment. So that's why it's     9   relying on what's on their computer screen?
 10   very first in our questions.                               10         MR. PAIKIN: Object to form and foundation.
 11         If they can continue to make their payments,         11         THE WITNESS: I don't know that there is a --
 12   then we don't need to put them on another program,         12   this is a reference within the KS document, because the
 13   because that's going to be less expensive in the end for   13   pop pad is not something that you can visually depict to
 14   the customer to pay their loan in 10 years versus paying   14   a customer service or a CRS agent. The pop pad, you
 15   it in 15 or 20 years, or maybe paying more interest        15   have to have a customer account pulled up in order to
 16   because we went down a graduated program. So what we're    16   get the pop pad to work, so this just gives them a very
 17   trying to do with our pop pad and with our process is to   17   high-level understanding of what they are going to
 18   find the most economical solution for the customer that    18   experience when they use the pop pad.
 19   meets their condition that they have.                      19         BY MR. JABBOUR:
 20         And so this tool that's listed here is really a      20      Q. Is this intended to be an accurate description
 21   reference guide. The pop pad does all of that. There's     21   of how the questions flow in the pop pad?
 22   questions in the pop pad that even make sure that we're    22         MR. PAIKIN: Objection, asked and answered.
 23   in compliance with our state law disclosures that we       23         THE WITNESS: This is a general depiction of
 24   need to read and making sure that we're actually doing     24   what could happen depending on what the situation is and
 25   our scripts that we need to do.                            25   how the customer answers it, because there are many

                                                          186                                                             188
  1         So that is the document that the agents are           1   questions that are not depicted on here.
  2   using every day because it's an all-encompassing flow       2        BY MR. JABBOUR:
  3   that they need to follow. But again, every one of these     3      Q. There are questions on the pop pad that are not
  4   is based off of how the customer answers the question,      4   depicted on here?
  5   and trying to find the least expensive overall program      5      A. Correct.
  6   for the customer.                                           6      Q. I would like to shift and I want your -- I want
  7      Q. Was it always the case that the CRS employee was      7   to talk about the different servicing platforms and
  8   simply supposed to follow the -- the flow on their          8   databases that Navient Solutions uses. And I know we've
  9   computer screen, or was it ever the case that they were     9   discussed some of them here today, but I want to
 10   supposed to be using this printed version?                 10   understand the time periods in which they were used and
 11      A. They've had this pop pad in place since 2013.        11   the types of loans for which they were used, or the
 12   Prior to that, they would have leveraged the same KS       12   types of data they store.
 13   document that we reviewed earlier that the CSC agents      13        So let's start with FDR. During what time
 14   read.                                                      14   period was that used and how would you describe what FDR
 15      Q. Which document are you referring to?                 15   is?
 16      A. The document from Exhibit 13, or the equivalent      16      A. FDR is our primary servicing system for our
 17   of that is what was in place prior to the pop pad coming   17   private student loans. I believe it began in 2013. It
 18   into place in 2013.                                        18   may have had some loans on there prior to 2013, but our
 19      Q. And so this printed document that's Exhibit 14       19   conversion, I believe, was in July of 2013.
 20   came into existence at the same time that the pop pad      20      Q. What is the CLASS system?
 21   came into existence?                                       21      A. It's our servicing system of record for our
 22         MR. PAIKIN: Object to form.                          22   federal student loans. There's two versions of that
 23         THE WITNESS: I don't know when specifically          23   system, one for our Department of Education service
 24   this -- if they were at the same time or if this was       24   loans and one for the rest of our federal student loans.
 25   created after the pop pad was. I'm not sure.               25      Q. And how long has the CLASS system been used?


                                                                                                     47 (Pages 185 to 188)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 3:17-cv-00101-RDM Document 511-25 Filed 07/16/20 Page 10 of 10
